ALLOWANCE
Claims 1-8 are allowed.
	The prior art does not teach or suggest a ferritic stainless steel with excellent ridging resistance having a composition comprising, by mass%, C: 0.001 to 0.010%, Si: 0.30% or less, Mn: 0.30% or less, P: 0.040% or less, S: 0.0100% or less, Cr: 10.0 to 21.0%, Al: 0.010 to 0.200%, Ti: 0.015 to 0.300%, 0: 0.0005 to 0.0050%, N: 0.001 to 0.020%, Ca: 0.0015% or less, and Mg: 0.0003% to 0.0030% and having a balance of Fe and impurities, wherein a number ratio of a number of complex inclusions (B) to a number of complex inclusions (A) satisfies Formula 4, wherein complex inclusions (A) are defined as complex inclusions having a long axis of 1µm or more and including oxides, where complex inclusions (B) are defined as complex inclusions (A) which further satisfy Formula 1, Formula 2, and Formula 3, wherein a number density of complex inclusions (B) having a long axis of 2 µm or more and 15 µm or less is 2/mm2 or more and 20/mm2 or less, wherein:
Formula 1: A12O3/MgO ≤ 4,
Formula 2: CaO ≤ 20%,
Formula 3: A12O3 + MgO ≥ 75%, and
Formula 4:             
                
                    
                        N
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        c
                        o
                        m
                        p
                        l
                        e
                        x
                         
                        i
                        n
                        c
                        l
                        u
                        s
                        i
                        o
                        n
                        s
                         
                        
                            
                                B
                            
                        
                    
                    
                        N
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        c
                        o
                        m
                        p
                        l
                        e
                        x
                         
                        i
                        n
                        c
                        l
                        u
                        s
                        i
                        o
                        n
                        s
                         
                        
                            
                                A
                            
                        
                    
                
                 
                ≥
                0.70
                ,
            
        
where, in Formula 1, Formula 2, and Formula 3, A12O3 MgO, and CaO indicate the respective mass% of each component in the oxides.  Further there is insufficient motivation such that one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify known ferritic stainless steels to obtain a ferritic stainless steel conforming to the claimed compositional proportions and structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784